Citation Nr: 0427302	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to fee basis outpatient chiropractic treatment.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran reportedly served on active duty from January 
1980 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Salisbury, 
North Carolina.  The veteran attended a Board hearing at the 
RO before the undersigned Veterans Law Judge in June 2004.  

It would appear that the Board has jurisdiction over certain 
aspects of this matter.  In Meakin v. West, 11 Vet. App. 183 
(1998), the United States Court of Appeals for Veterans 
Claims (the Court) held that the Board had jurisdiction to 
decide whether a claimant was eligible for fee-basis medical 
care. The Court held that in determining whether a claimant 
would be entitled to fee basis outpatient medical care, it 
must be established not only that he is a veteran and that he 
seeks treatment for a service- connected disability, but also 
that VA facilities are either (1) geographically 
inaccessible, or (2) not capable of providing the care or 
services that the claimant requires.  With regard to the 
latter, the Court held that the determination of whether a VA 
facility was capable of furnishing specific care or services 
did not involve a medical determination, as does the question 
of the "need for and appropriateness of specific types of 
medical care and treatment," as contemplated by 38 C.F.R. § 
20.101.

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran is seeking entitlement to fee basis chiropractic 
care for his service-connected mechanical low back strain 
with x-ray evidence of degenerative disc disease, lumbar 
spine, rated 60 percent disabling.  He contends in the April 
2003 substantive appeal that VA primarily treats his back 
pain by increasing his medication, but that chiropractic 
treatment provides pain relief without him having to take "a 
whole bunch of drugs" which just mask the pain.  He said VA 
back school therapy did not help and the shots he received in 
his back at a VA pain clinic provided only temporary relief.  
In short, the veteran asserts that the chiropractic care he 
is receiving provides the best relief for his back pain and 
VA does not offer this type of care.  

In the June 2002 denial, the VAMC concluded that the 
veteran's service-connected back disability could be 
adequately treated by VA.  Subsequent to this decision and to 
a December 2002 reconsideration decision (that continued to 
deny the requested care), additional evidence was added to 
the veteran's medical administration service (MAS) file.  
This evidence includes a February 2003 letter from the 
veteran's private chiropractor as well as a January 2003 VA 
neurology outpatient record containing the physician's 
"strong recommendation" that the veteran seek other 
alternatives of pain relief including from a chiropractor.  

In addition, the appellate record currently before the Board 
consists of a duplicate MAS folder, including copies of 
selected documents concerning the appeal prepared by MAS.  
However, it does not appear that all pertinent VA medical 
records have been associated with this folder.  In this 
regard, the MAS folder indicates that the veteran has been 
attending various VA outpatient clinics for several years, 
including a pain management clinic and back school therapy.  
However, there are only a few VA medical records on file, 
dated in June 2002 and January 2003.  Thus, the VA medical 
records appear to be incomplete.  In order to ensure as 
complete a record as possible, the veteran's claims file 
should be associated with his MAS folder and any missing VA 
medical records as well as private medical records should be 
obtained.  See 38 U.S.C.A. § 5107(b).  

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It 
does not appear from the veteran's MAS file that the veteran 
has been properly furnished notice of VCAA.  The United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that failure to adequately show compliance with VCAA 
notice requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  Although it is not entirely clear at this time 
whether VCAA applies in a case such as this, in view of the 
need for further development as outlined above, it would seem 
appropriate to direct that such VCAA notice be furnished.    

In consideration of the foregoing, this case is hereby 
REMANDED for the following actions:

1.  The veteran should be furnished an 
appropriate VCAA letter to ensure 
compliance with all VCAA notice 
requirements.  The veteran should be 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The veteran's claims file should be 
associated with his MAS folder and be 
considered with respect to this appeal.  

3.  All outstanding medical records 
pertinent to this claim from 2001 on 
should be associated with the appellate 
record, to include all VA medical records 
and any identified private medical 
records.

4.  Thereafter, the claims file and MAS 
file should be forwarded to the 
Salisbury, VAMC.  After completion of any 
additional development of the evidence 
that the VAMC may deem necessary, the 
VAMC should review the record (to include 
all new evidence received subsequent to 
the June 2002 decision and December 2002 
reconsideration decision) and determine 
if the veteran's claim can be granted.  
Specific determinations should be made as 
to the need for and appropriateness of 
the chiropractic care requested by the 
veteran and whether a VA facility is 
capable of furnishing such care or 
services.  The veteran should be 
furnished an appropriate supplemental 
statement of the case, including a 
summary of the pertinent evidence and 
laws and regulations (to include any 
pertinent provisions relating to 
chiropractic care), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
originating agency.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



